UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

     -    V.    -                                              S4 19 Cr. 833 (SHS)

 JENNIFER SHAH, and
 STUART SMITH,

                               Defendants .




               ORDER ISSUED P URS UANT TO     FEDERAL RULE OF CRIMINAL PROCEDURE 5(F)

         The parties are directed, pursuant to   Federal Rule of Crjmjnal Procedure 5(f) as     amended

by the Due Process Protections Act of 2020, to take notice of the following :

         Brady v. Maryland, 373 U,S, 83. 83 S, Ct 1194, 10 L, Ed, 2d 215 (1963), and the decisions

that have built upon it establish that, in order to assure protection of the defendant's constitutional

rights to due process and a fair trial , the prosecution (i.e., the Government) has an affirmative duty

to seek out and provide to the defense all material evidence that is favorable to the accused and

that is known to the Government or to federal , state, and local law enforcement personnel and

officers who are or have been involved in the investigation or prosecution of the case . Strickler v.

Greene, 527 US, 263, 280-81, 119 S, Ct, 1936, 144 L, Ed, 2d 286 (1999); Ky les v. Whitley , ill

U,S, 419, 437. 115 S, Ct, 155 5, 131     L,   Ed, 2d 490   (1995). Evidence is material if there is a rea-

sonable probability that, had the evidence been disclosed to the defense, the result of the proceed-

ing would have been different. United States v. Bagley , 473       US 667, 682, 105 S Ct, 3375, .8.7..1..
Ed, 2d 481     (1985). Because this is a backward-looking standard, a "prudent prosecutor will resolve

doubtful questions in favor of disclosure." United States v. Agurs, 427      U,S, 97, I08, 96 S, Ct, 2392,

49 L, Ed, 2d 342 (1976) .
       This duty applies to evidence that affirmatively tends to exculpate the defendant, as well

as information that impeaches the credibility of the Government's witnesses, Bagley, 473         U.S. at

676-77 (citing Giglio v. United States, 405   U.S.   150,154.92   S. Ct 763. 31   L, Ed, 2d 104 (1972)),

at both the guilt and sentencing phases. Brady. 373      U,S. at 88.   Even inadmissible evidence may

be material if it could lead to the discovery of admissible evidence. U.S. v. Mahaffy, 693 F 3d 113,

ill (2d Cir. 2012).

       The Government must disclose such evidence to the defense promptly after its existence

becomes known to the Government, so as to enable the defense to have an opportunity to make

effective use of the evidence in preparing its case and at trial, including a reasonable opportunity

to investigate the information. U.S. v. Coppa, 267 F.3d 132, 135 (2d. Cir. 2001); Grant v.

Alldredge, 498 F.2d 376, 382 & n.7 (2d Cir. 1974). This is a continuing obligation and applies to

materials that become known to the Government in the future. Additionally, if information is oth-

erwise subject to disclosure, it must be disclosed regardless of whether the Government credits it.

See U.S. v. Rittweger, 524 F3d 171, 181 (2d Cir. 2008). As used here, the term "Government"

includes all federal state, and local law enforcement officers and other officials who have partici-

pated in the investigation and prosecution of the offense or offenses with which the defendant is

charged.

       In the context of a guilty plea, Brady evidence is material where there is a reasonable prob-

ability that, but for the failure to produce such information, the defendant would not have entered

the plea but instead would have insisted on going to trial. Tate v. Wood. 963 F, 2d 20, 24 (2d Cir.

1992). However, the Government is not required to disclose impeachment material prior to a guilty

plea. United States v. Ruiz. 536   U.S. 622, 633. J22 S. Ct. 2450, J53 L. Ed, 2d 586 (2002).




                                                     2
       In the event the Government believes that a disclosure under this Order would compromise

witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other

substantial government interest, it may apply to the Court for a modification of its obligations,

which may include in camera review and/or withholding or subjecting to a protective order all or

part of the information otherwise subject to disclosure. See, e.g., U.S. v. Kiszewski. 877 F,2d 210,

lli (2d Cir. 1989).
        If the Government fails to comply with this Court's Rule 5(f) Order or the obligations

imposed by Brady and its progeny, the Court, in addition to ordering production of the information,

may:

        (1) specify the terms and conditions of such production;

        (2) grant a continuance;

        (3) impose evidentiary sanctions;

        (4) impose sanctions on any responsible lawyer for the Government;

        (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

        (6) enter any other order that is just under the circumstances.




                                                   3
